                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Antoine Johnson             )              JUDGMENT IN CASE
  Pickup & Go Moving International,
               Inc.,
                                      )
             Plaintiff(s),            )             3:19-cv-00112-RJC-DSC
                                      )
                 vs.                  )
                                      )
    Capital One Bank (USA), N.A.,     )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 21, 2020 Order.

                                               February 21, 2020
